Hill, J.
The receivers of the Farmers and Merchants Bank were ordered by the court to sell the entire property of the bank held by them, and to make report of the sale to the court for confirmation or rejection. They filed a report reciting that the property had been sold to W. E. Marshall upon his bid of $4510, and recommended that the sale so reported be confirmed. O. H. Neisler filed objections to the confirmation of the sale to Marshall, upon the ground, among others, that the property had been cried off to him for the sum of $3850, he being the highest and best bidder. The evidence before the court disclosed that the property was bid off by Neisler at the last-named sum, and that thereafter the receivers again exposed the property for sale, over Noisler’s protest, when it was cried off to W. E. Marshall for the sum of $4510 as reported by the receivers, Neisler also being a bidder when the property was offered a second time. When the matter of confirming the sale was before the court the judge passed an order reciting that at the sale the property had been knocked off to Neisler at $3850. and that this was not a-fair and adequate price therefor, but that Neisler having in open court offered to raise his bid to $5000, and it appearing that this sum was a fair and adequate price for the property sold, it was ordered that the sale to him be confirmed, and that upon payment of the $5000 in cash the receivers deliver the property to him and make to him an appropriate conveyance. To this order Marshall excepted upon various grounds. I-Ield, that the court committed no error in rendering the decree complained of. See Moore v. Triplett, 96 Va. 603 (32 S. E. 50, 70 Am. St. R. 882 (5)). See also 16 R. C. L., § 81, p. 113, as to right of bidder to except.

Judgment affirmed.


All the Justices concur.